DETAILED ACTION
Preliminary Amendment filed on 07/16/2020 is acknowledged.  Claims 1-12 are cancelled.  Claims 13-32 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,361,073 and claim 1-14 of U.S. Patent No. 9,500,623. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-19, 21-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Rapid Communications in Mass Spectrometry, 2008) (Zhu) in view of Wang et al. (US 6,107,626, IDS) (Wang).
Regarding claim 13, Zhu discloses an online reaction monitoring system (abstract), the system comprising:
a reaction vessel (flask) that is pressurized with an inert gas (N2 gas) and comprises an outlet port (Fig. 1, page 2994, par 2);
a channel that extends from within the outlet port (Fig. 1, page 2994, par 2); and
a mass spectrometer (Fig. 1, page 2994).
Zhu does not specifically disclose an electrode operably associated with a distal end of the channel. In the analogous art of ESI, Wang discloses an electrode operably associated with a distal end of the channel (Fig. 2, col. 11, lines 45-59). Wang teaches that “the present invention is particularly well suited for the generation of ions from sensitive and fragile molecules that are either ionized with difficulty or impossible to ionize by other conventional ionization methods.” (col. 14, lines 8-11). At time of the invention it would have been obvious to one of ordinary skill in the art to use an electrode operably associated with a distal end of the channel, in order to generate ions from sensitive and fragile molecules that are either ionized with difficulty or impossible to ionize by other conventional ionization methods.
Regarding claim 23, Zhu discloses an online reaction monitoring system, the system (abstract) comprising:
a reaction vessel comprising an outlet port (Fig. 1, page 2994, par 2);
a channel that extends from within the outlet port (Fig. 1, page 2994, par 2); 
an electrode producing a pulsed current (Fig. 5, page 2996); and
a mass spectrometer (Fig. 1, page 2994).
Zhu does not specifically disclose an electrode positioned to inductively interact with a distal end of the channel. In the analogous art of ESI, Wang discloses an electrode positioned to inductively interact with a distal end of the channel (Fig. 2, col. 11, lines 45-59, col. 12, lines 27-36). Wang teaches that “the present invention is particularly well suited for the generation of ions from sensitive and fragile molecules that are either ionized with difficulty or impossible to ionize by other conventional ionization methods.” (col. 14, lines 8-11). At time of the invention it would have been obvious to one of ordinary skill in the art to use an electrode positioned to inductively interact with a distal end of the channel, in order to generate ions from sensitive and fragile molecules that are either ionized with difficulty or impossible to ionize by other conventional ionization methods.
Regarding claim 14, Wang discloses that wherein the electrode is positioned to inductively interact with a distal end of the channel (Fig. 2, col. 11, lines 45-59).
Regarding claims 15 and 25, Zhu discloses that wherein the reaction vessel comprises one or more inlet ports (Fig. 1, page 2994, par 2).
Regarding claims 16 and 26, Zhu discloses that wherein the system further comprises a gas source (N2 gas) operably coupled to the reaction vessel through one of the one or more inlet ports (Fig. 1, page 2994, par 2).
Regarding claims 17 and 27, Zhu discloses that wherein the channel extends into the reaction vessel (Fig. 1).
Regarding claims 18 and 28, Zhu discloses that wherein the channel comprises one or more splitters (Fig. 1).
Regarding claims 19 and 29, Zhu discloses that wherein a first splitter withdraws a portion of a liquid from the channel (Fig. 1).
Regarding claims 21 and 31, since chemical reaction may require higher temperature, it would have been obvious to one of ordinary skill in the art to place a heating element operably associated with the reaction vessel.
Regarding claims 22 and 32, it is conventional to use a miniature mass spectrometer in order to save space.
Regarding claim 24, Wang teaches that wherein the pulsed current is a pulsed DC current (Fig. 1).
Claim 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Wang as applied to claims 13-19 and 21-29, 31-32 above, and further in view of Yamagichi et al. (US 7,189,977, IDS) (Yamaguchi).
Regarding claim 20 and 30, Zhu does not specifically disclose that wherein a second splitter is coupled to a nebulizing gas source in order to introduce a nebulizing gas into the channel. In the analogous of ESI, Yamaguchi disclose a source of nebulizing gas (Fig. 2A, col. 3, lines 57-67). Yamaguchi teaches that a source of nebulizing gas can facilitate the cold-spray ionization (abstract). At time of the invention it would have been obvious to one of ordinary skill in the art to use a second splitter to introduce a nebulizing gas into the channel, in order to facilitate the cold-spray ionization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797